                          UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION


 DOUGLAS DUKER,                                )
                                               )
            Plaintiff,                         )
                                               )
 v.                                            )   NO. 3:21-cv-00343
                                               )
 WAL-MART, INC., et al.,                       )
                                               )
            Defendants.                        )

                                          ORDER
        The parties have filed a Joint Stipulation of Dismissal with Prejudice (Doc. No. 11).

Accordingly, this action is DISMISSED WITH PREJUDICE, and the Clerk is directed to close

the file.

        IT IS SO ORDERED.



                                           ____________________________________
                                           WAVERLY D. CRENSHAW, JR.
                                           CHIEF UNITED STATES DISTRICT JUDGE




      Case 3:21-cv-00343 Document 12 Filed 07/08/21 Page 1 of 1 PageID #: 34
